Citation Nr: 1630679	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  15-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Service connection for cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318.

3.  Entitlement to death pension benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had qualifying active duty service from July 1951 to July 1955.  He had additional service from July 1955 to September 1958 which was determined to have been under dishonorable conditions constituting a bar to eligibility for benefits.  The Veteran died in July 2013 and the appellant is his surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2013 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The issues of entitlement to service connection for the cause of the Veteran's death, DIC, and death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There was no pending claim for benefits at the time of the Veteran's death.





CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Periodic monetary benefits to which a veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death (i.e., accrued benefits) are to be paid on the death of the veteran to the first listed survivor of the following: surviving spouse, children (in equal shares), and dependent parents.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).

A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death. 38 C.F.R. § 3.1000(d)(5).  A "finally adjudicated claim" is a claim that is adjudicated by VA as either allowed or disallowed is considered finally adjudicated by whichever of the following occurs first: (1) The expiration of the period in which to file a notice of disagreement, or, (2) Disposition on appellate review. 38 C.F.R. § 3.160(d).  If a Veteran dies prior to the expiration of the one-year appeal period after a rating decision is issued, that claim remains pending if a claimant files an application for accrued benefits and an NOD during the remainder of the one-year appeal period. Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007).

In this case, there is no documentation in the claims file indicating that the Veteran had any claim for benefits pending at the time of his death.  Further, the appellant does not specifically contend that there was a claim for benefits pending at the time of the Veteran's death.  The claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to the Veteran's death but not adjudicated.  The Board notes that there was a rating decision in October 2012 that granted service connection for PTSD, frostbite of the bilateral upper and lower extremities, tinnitus, hearing loss and granted special monthly compensation due to being housebound and another rating decision in December 2012 that denied service connection for cataracts and kidney disease.  Additionally, the Appellant filed a claim for burial benefits in July 2013 and for death benefits in August 2013.  No disagreement was expressed with either the October 2012 or December 2012 rating decisions.  Because an appeal of the October 2012 and December 2012 rating decisions were not initiated, a claim did not remain pending at the time of the Veteran's death. See Taylor, 21 Vet. App. at 129; see also 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  

Accordingly, given that there were no claims pending at the time of the Veteran's death, there are no accrued benefits payable to the appellant. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).

Because a claim for accrued benefits cannot be entertained absent a pending claim, the Board holds that further discussion of the VA's duties to notify and assist the appellant in her claim for accrued benefits is not necessary.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Mason v. Principi, 16 Vet. App. 129 (2002).



ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant's attorney submitted an August 2015 medical opinion by Dr. H.S. to address the question of whether the Veteran's service-connected PTSD caused or substantially contributed to his death.  Dr. H.S. opined that it is as likely as not that the Veteran's service-connected PTSD contributed materially and substantially to hypertension, which was a significant factor in the development of cardiac arrhythmia and renal disease, both of which were listed as the cause of death.  Although Dr. H.S. provided medical research to support his opinion that, in general, PTSD can contribute to hypertension, he provided no specific information from the Veteran's medical history to support his conclusion that the Veteran's PTSD resulted in his hypertension.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Additionally, any outstanding medical records, to include treatment records at the time of the Veteran's death, should be obtained.

The appellant's claim for death pension benefits was denied on the basis that her income exceeds the maximum annual death pension limit.  In support of her motion to advance the claim on the docket, the appellant submitted several documents indicating that her financial situation had worsened.  Accordingly, the AOJ should conduct additional development to determine if she now meets the criteria for death pension benefits.  

Regarding the claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. §1318, the Board notes that the § 1318 DIC claim is inextricably intertwined with the cause-of-death claim, as it turns on whether the Veteran's death is service-connected.  As such, the Board may not properly review the § 1318 claim until the cause-of-death issue is adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask her to specify all medical care providers, including any private facilities, who treated the Veteran for his service-connected conditions as well as his cardiac arrhythmia and renal failure.  The AOJ should then obtain and associate with the claims file any records identified by the appellant that are not already associated with the claims file.  
 
2.  Obtain and associate with the claims file all VA treatment records dated between October 2012 and July 2013.

3.  After the above development has been completed, obtain a VA opinion to assist in determining whether the Veteran's death was caused by a service-connected disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  The examiner should provide an opinion as to the following:

a).  Whether it is at least as likely as not (50 percent or greater probability), that the service-connected PTSD or any other service-connected disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

b).  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the service-connected disability contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

In making these determinations the examiner must consider and address Dr. H.S.'s opinion on the etiology of the Veteran's death.  Specifically, the examiner is asked to discuss whether PTSD is etiologically related to cardiac arrhythmia or renal disease.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Request that the appellant submit an Improved Pension Eligibility Verification Report, including income from all sources and deductions from countable income such as certain unreimbursed medical expenses, for each year from 2013 forward for which she seeks VA nonservice-connected death pension benefits. 

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


